Filed 11/20/19                                                                                        Case 16-10015                                    Doc 781



                                                                     1 2
                                                                       WEILAND GOLDEN GOODRICH LLP
                                                                     2 Jeffrey I. Golden, State Bar No. 133040
                                                                       jolden@wgllp.com
                                                                     3 Beth E. Gaschen, State Bar No. 245894
                                                                       bgaschen@wgllp.com
                                                                     4 Ryan W. Beall, State Bar No. 313774
                                                                       rbeall@wgllp.com
                                                                     5 650 Town Center Drive, Suite 600
                                                                       Costa Mesa, California 92626
                                                                     6 Telephone 714-966-1000
                                                                       Facsimile      714-966-1002
                                                                     7
                                                                       Attorneys for Debtor
                                                                     8 Southern Inyo Healthcare District

                                                                     9
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                     10
                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                     11
                                                                                                      SACRAMENTO DIVISION
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                          In re                                  Case No. 1:16-bk-10015-FEC
                                                                     13
                                                                        SOUTHERN INYO HEALTHCARE                 Chapter 9
                                                                     14 DISTRICT,
                                                                                                                 WGG-5
                                Tel 714-966-1000




                                                                     15               Debtor.
                                                                                                                 NOTICE OF SETTLEMENT OF SECOND
                                                                     16                                          AMENDED DEBTOR'S MOTION FOR
                                                                                                                 ORDER ESTIMATING CONTINGENT OR
                                                                     17                                          UNLIQUIDATED CLAIMS UNDER 11
                                                                                                                 U.S.C. SECTION 502(c)
                                                                     18
                                                                                                                 Date:       December 17, 2019
                                                                     19                                          Time:       9:00 a.m.
                                                                                                                 Place:      501 I. Street
                                                                     20                                                      Sacramento, CA
                                                                                                                             Courtroom 28
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1244762.1                              1                    NOTICE OF SETTLEMENT
Filed 11/20/19                                                                                            Case 16-10015                                           Doc 781



                                                                      1 TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY

                                                                      2 JUDGE, AND ALL OTHER INTERESTED PARTIES:

                                                                      3           PLEASE TAKE NOTICE that Southern Inyo Healthcare District (“District”),
                                                                      4 Healthcare Conglomerate Associates, LLC (“HCAA”), and Vi Healthcare Finance, Inc.

                                                                      5 (“Vi”) have reached a settlement of all of their disputes, including the Second Amended

                                                                      6 Debtor’s Motion for Order Estimating Contingent or Unliquidated Claims Under 11 U.S.C.

                                                                      7 Section 502(c) (“Motion”), which is being documented. A separate stipulation will be filed

                                                                      8 with the Court to continue the hearing on the Motion to allow for the settlement to be

                                                                      9 documented.

                                                                     10                                              Respectfully submitted,

                                                                     11 Dated: November 20, 2019                     WEILAND GOLDEN GOODRICH LLP
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                     13                                              By: /s/ Jeffrey I. Golden
                                                                                                                         JEFFREY I. GOLDEN
                                                                     14                                                  Attorneys for Debtor
                                                                                                                         Southern Inyo Healthcare District
                                Tel 714-966-1000




                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                          1244762.1                                   2                     NOTICE OF SETTLEMENT
